Citation Nr: 1730492	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-29 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for memory loss.

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for a back disability.

5. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to April 1972.  His DD 214 reflects the receipt of the Bronze Star, Purple Heart, Combat Infantryman's Badge, Vietnam Campaign Medal with 60 device, Vietnam Service Medal, and Parachute Badge.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in December 2009.

The issues of service connection for a headache disability, hepatitis C, back disability, and neck disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a disability separate from posttraumatic stress disorder resulting in memory loss.


CONCLUSION OF LAW

The criteria for service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for a disability resulting in memory loss.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has argued in connection with his claim for compensation benefits that he began experiencing memory loss as a result of exposure to C-4 explosive in service.

The Board notes that the Veteran is already service-connected for posttraumatic stress disorder, and on VA examination in July 2012 mild memory loss was attributed to that condition.  The September 2014 VA examination also noted mild memory loss as a symptom attributed to PTSD.  Evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

The evidence does not reflect that the Veteran has been diagnosed with any other disability manifesting with memory loss.  To the extent that the Veteran himself has contended that he has a disability resulting in memory loss distinct from his PTSD, the Board finds that as a lay person he does not have the education, training, or experience to competently render such an opinion.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau, 492 F.3d at 1376-77.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for a disability manifesting as memory loss, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board also finds that the VA met its duties to notify and assist the Veteran in substantiating his claim for VA benefits.  A notice letter complying with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) was sent to the Veteran in October 2009, prior to the initial adjudication of the claim on appeal.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination specifically of his memory loss, but was afforded a posttraumatic stress disorder examination that addressed memory loss.  There is no competent evidence of record that the Veteran has any other disability manifest with memory loss.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for memory loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is required for further development of the record as to the issues of service connection for a headache disability, hepatitis C, back disability, and neck disability.

Hepatitis C

The record reflects that the Veteran was diagnosed with hepatitis C in 1995.  The Veteran has argued that vaccines he received via jet guns prior to deployment, injections done at field hospitals, and dental work done at a field clinic could have resulted in his contracting hepatitis C in service.

In a November 2009 hepatitis risk factors questionnaire sent to the Veteran by the VA he denied use of intravenous drugs, intranasal cocaine, high-risk sexual activity, hemodialysis, sharing toothbrushes or razor blades, acupuncture with non-sterile needles, or exposure to contaminated fluids as a healthcare worker.  He reported he has a tattoo on his right arm, and is unsure if he has ever received a blood transfusion.

A June 2005 treatment record states that the Veteran's hepatitis C was "possibly acquired when he served in the military in Vietnam."

The Board notes that the use of air guns for inoculations in service is historically well established.  Additionally, the VA Secretary has recognized air gun inoculation as a "biologically plausible" transmitter of hepatitis C.  See VBA Fast Letter 04-13 (June 29, 2004). 

Pursuant to VA's duty to assist a claimant in the development of facts pertinent to the claim, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(4).

The Board believes a medical opinion as to whether it is at least as likely as not that the Veteran contracted hepatitis C in service is warranted.




Headaches

The Veteran has argued that his current headache condition is related to his headaches that began in service.

In a June 2012 statement he indicated that black outs, amnesia, and headaches have followed him "off and on" since his exposure to C-4 explosive in service.  Service treatment records include a March 1970 note of occasional headaches diagnosed as tension headaches following exposure to C-4.

Post-service treatment records indicate that the Veteran sought treatment for severe headaches in September 1985, reporting in October 1986 that he had a history of migraine headaches for a year to a year and a half in 1977.  A February 1987 treatment note indicates that the Veteran reported that his migraines had stopped ten years prior before restarting in September 1986.  

The Veteran was afforded a VA headache examination in September 2011, and in October 2011 the examiner diagnosed tension-type headaches, noting that a similar diagnosis was rendered in service in 1970.  The examiner opined that it would be mere speculation to say 40 years after the fact whether the current diagnosis is related to the diagnosis made in service.  However, the examiner did not explain why the medical opinion could not be rendered without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Therefore, the Board finds that an addendum VA opinion is needed.

Back and Neck Disability

In his January 2011 substantive appeal the Veteran argued that his parachute jumps and combat assaults from helicopters with full pack and weapon in service caused his current back and neck problems.  He stated that within three and a half years after returning from service he began experiencing pain and restriction of movement in his spine.

Post-service treatment records reflect a complaint of back problems in August 1989.  Additional treatment records from 2004 reflect complaints of back pain and stiffness.

A June 2009 MRI showed diffuse degenerative changes in his lumbar spine, and records reflect he began seeing a private chiropractor.  In a January 2010 letter the private chiropractor opined that the Veteran's back condition "is directly related to his history of parachuting while in the military."  However, the letter does not indicate what records, if any, or what history the chiropractor reviewed before rendering his opinion.

In September 2011 the Veteran underwent a VA examination of his back at which an x-ray showed discogenic degenerative changes and spondylolysis of the L5 vertebral body without spondylolisthesis.  The examiner opined that it is less likely than not that the Veteran's current back disability was caused by or is the result of an injury in service.  The examiner explained that there are no service medical records indicating an injury or complaint of an injury in service and the Veteran reported an onset of back pain three days prior to the March 2009 chiropractor visit.  However, the examiner did not address the reports of back pain in 1989 or 2004, nor discuss whether the Veteran's activities in service, including parachute jumps and reported air assault insertions, involving jumping six to eight feet from a helicopter, could have resulted in the Veteran's current back disability even without acute injury in service. 

Therefore, the Board finds that an addendum VA opinion is needed.  

As the Veteran has also argued that he has a current neck disability that is related to the same in-service activities, namely parachute jumps and jumping from a helicopter, the Board finds that a VA opinion should also be obtained as to the nature and etiology of any cervical spine disability. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to obtain an opinion as to whether it is at least as likely as not that his hepatitis C was acquired in service, to include as a result of reported air gun inoculations, injections, and dental work.

A complete rationale should be provided for any opinion expressed.

2. Obtain an addendum opinion from the September 2011 VA examiner, or if unavailable, another suitably qualified examiner, as to whether it is at least as likely as not that the Veteran's current headache disability onset in or was caused by service.  A new examination is not required unless the examiner feels one is necessary.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

A complete rationale should be provided for any opinion expressed.

3. Arrange for the Veteran to undergo a VA examination of his cervical spine.  A new back examination is not required unless the examiner feels one is necessary.  The examiner should opine as to the following:

a) Is it at least as likely as not that the Veteran's current back disability onset in or was caused by service, to include the Veteran's reported parachute jumps and jumps from helicopters.  The examiner should address the January 2010 opinion of the Veteran's private chiropractor.  

b) Whether the Veteran has a current neck disability, and if so, whether it is at least as likely as not that it onset in or was caused by service, to include the Veteran's reported parachute jumps and jumps from helicopters.  

A complete rationale should be provided for any opinion expressed.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


